RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2209-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

TRAVIS J. HARVEY,

     Defendant-Appellant.
_______________________

                   Submitted November 8, 2021 – Decided December 27, 2021

                   Before Judges Messano and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Indictment No. 17-08-2268.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Michele E. Friedman, Assistant Deputy
                   Public Defender, of counsel and on the brief).

                   Jill S. Mayer, Acting Camden County Prosecutor,
                   attorney for respondent (Kevin J. Hein, Special Deputy
                   Attorney General/Acting Assistant Prosecutor, of
                   counsel and on the brief).

PER CURIAM
        Defendant Travis J. Harvey appeals from the February 21, 2018 order

denying his severance motion, as well as the June 29, 2018 order denying his

motion for reconsideration of the February 21 order. He contends that because

he was indicted on discrete sets of offenses involving four victims, namely D.F.,

C.R., K.E. and M.M.,1 he was unduly prejudiced by not having those charges

tried separately. We disagree and affirm.

                                       I.

        On May 24, 2017, the Bellmawr Police Department (Bellmawr P.D.)

received a phone call from a person reporting that defendant sexually assaulted

multiple women. The caller informed the police she did not know defendant or

his victims personally but that her friend told her defendant sexually assaulted

his cousin. Additionally, the caller advised the police that after she found

defendant's public Facebook page, she reposted some of his posts on her own

Facebook page.2 Shortly thereafter, several victims contacted her and let her

know defendant assaulted them.


1
    We use initials to protect the privacy of the victims. R. 1:38-3(c)(12).

2
   Defendant's Facebook posts included statements such as: "Working on legs
[at the gym] . . . just in case the roofies wear off and a bitch wanna try to run";
"If she looks at you for more than [two] seconds she wants it, if she smiles at


                                                                               A-2209-18
                                            2
       About two hours after the police heard from the caller, D.F. arrived at the

Bellmawr P.D. to report that defendant sexually assaulted her. D.F. referenced

the caller's Facebook page and advised that when she realized defendant had

sexually assaulted other women, she felt compelled to report what happened to

her. Over the next two days, K.E., M.M. and C.R. also revealed to the Bellmawr

P.D. that they were sexually assaulted by defendant. All four victims provided

videotaped statements to the police about their experiences with defendant.

       On May 26, 2017, defendant was transported to the Bellmawr P.D. for

questioning. He, too, submitted to a videotaped interview with the police after

waiving his Miranda3 rights.       We summarize the transcript of his police

interview, as well as the transcripts of the victims' police interviews, to provide

context for our opinion.

       D.F.'s Interview

       D.F. reported to the police that she met defendant online in February 2017.

The two soon realized they lived within walking distance of one another and




you she wants it, if she says 'no please stop' she wants it, if she says 'I’m calling
the police' she wants it[.] No means yes guys[.] . . . They all want it"; and "I've
had my fair share of rapes." During defendant's police interview, he claimed
"ninety percent" of these posts were satirical and for shock value.
3
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                              A-2209-18
                                         3
started communicating, mostly through text messages. They met in person twice

before D.F. received a call from defendant around 1:00 a.m. on March 5, 2017.

She told the police she remembered that date because "that's the night that

[defendant] raped [her]." During the call from defendant, he told D.F. he was

heading to her apartment. She told him not to come over because she was tired

from a fourteen-hour workday. Defendant repeated he was on his way to see

her. She insisted he was not, and he replied, "yeah I am, watch me." Minutes

later, defendant called D.F. from her doorstep, asking to be let inside. D.F. told

him to go home, but he refused. She eventually let defendant into her apartment

because she "felt bad" that it was cold outside.

      According to D.F., once she let defendant into her apartment, he

immediately started kissing her and tried to pull her sweatpants down. She

claimed defendant "kept on trying to touch [her] and . . . trying to pull [her]

pants down[,]" despite that she repeatedly told him to "stop." D.F. recalled she

"kept on saying no," and was "trying to hold onto" her sweatpants "to keep them

up." Nevertheless, defendant overpowered her, pulled her sweatpants down to

her ankles, and began digitally penetrating her.

      Defendant then tried to engage in oral sex with D.F. She attempted to

"push his head up." After she repeatedly told defendant, "no[,]" "he wasn't


                                                                            A-2209-18
                                        4
stopping [and] that's when [she] start[ed] getting scared." D.F. stated she "was

panicking" particularly because she was "stuck on the couch" and could not

access her phone. Defendant then pulled down his pants and mounted D.F. as

she repeatedly tried to push him away. Defendant took "both of [her] hands in

his one hand so [she] couldn't . . . fight him off[,]" and penetrated her vagina

with his penis. D.F. stated she continued to try to move away from defendant

and get up from the couch but "[e]very single time [she] tr[ied] to stand up, he'd

push [her] right back down[,]" as she told him to stop. Defendant digitally

penetrated D.F. again, at which point she managed to lift herself from the couch

and "finally put through in his head that" she wanted him to stop. Shortly

thereafter, defendant left her apartment.

      D.F. told the police that once defendant departed, she sat on her couch "in

shock" and cried. Defendant texted her and told her she "should really give him

a chance." She responded "ok," but immediately "blocked his Snapchat and

. . . blocked his Facebook." D.F. confirmed that defendant did not wear a

condom during the assault.

      C.R.'s Interview

      C.R. reported to the police that defendant sexually assaulted her in his

home on April 29, 2017. The two met through Facebook earlier that month and


                                                                            A-2209-18
                                        5
after communicating by phone for approximately two weeks, C.R. agreed to

meet defendant. She went to his home close to midnight on April 28. Defendant

told her he took care of his sick mother, but C.R. did not meet his mother.

      Upon C.R.'s arrival at defendant's home, he brought her upstairs to his

bedroom to watch television. The two began kissing but defendant quickly

started fondling C.R.'s breasts and vagina on top of her clothes. According to

C.R., she repeatedly told defendant "no" and pushed his hands away, but he

persisted. He placed his hand under her shorts, and she again pushed him away.

Defendant mounted C.R., restrained both of her arms, and leaned over her so

she could not move her legs. He said, "[O]h just let me put it in for one minute."

C.R. repeatedly told defendant "no" and "stop, get off of me."

      Defendant pulled C.R.'s shorts and underwear down and inserted his penis

into her vagina. C.R. could not remember if defendant wore a condom during

the attack, but she recalled telling him to "stop" at least fifteen times, and saying,

"I’m not doing this, I don’t wanna do this.” C.R. also threatened to "punch

[defendant] in [his] face," to which he responded, "oh come on." Because

defendant ignored her repeated requests to stop, C.R. eventually "gave up" and

"just laid there." When defendant was about to ejaculate, he pushed C.R.'s head

towards his penis. She again resisted, and he ejaculated on the bed and floor.


                                                                               A-2209-18
                                          6
Thereafter, defendant said "girl, you know you wanted that" and "you know you

liked that[.]"

      C.R. slept at defendant's house for approximately two hours after the

assault and left his home around 6:00 a.m. She explained she did not leave

immediately because she was "shocked[,]" and it was so late at night. C.R.

subsequently blocked defendant's phone number and social media accounts. She

also disclosed the assault to her closest friends.

      K.E.'s Interview

      K.E. reported to the police that defendant sexually assaulted her on March

31, 2017. K.E. was sixteen when she met defendant on Facebook and he asked

her out on a date. She declined the invitation. Defendant subsequently offered

her a job as a receptionist at his office, so she gave him her cell phone number

to pursue this opportunity. However, once defendant told K.E. that he expected

her to perform sexual favors at the workplace in exchange for securing the

position, she rejected the job offer.

      Defendant and K.E. started communicating again in March 2017, by

which time K.E. was nineteen years old. Defendant again asked K.E. out on a

date, and this time, she accepted his invitation, agreeing to meet him at his home

on March 31. Before she left for the date, K.E. told her mother that she was


                                                                            A-2209-18
                                         7
concerned defendant might "expect[] something from [her]." K.E. reassured her

mother she planned to say "no" if defendant made sexual advances toward her.

      K.E. arrived at defendant's residence around 8:30 p.m.            Defendant

mentioned to K.E. that his brother "stayed" at the home, and that his parents

owned the home. K.E. did not meet defendant's brother. After defendant and

K.E. ate dinner, defendant brought K.E. upstairs to his bedroom to watch

television. Roughly twenty minutes later, defendant tried to remove K.E.'s

pants. She became "very nervous" and "froze up." She told defendant she was

"not that type[,]" but defendant pulled K.E.'s shirt up and began kissing her hips.

She told him "it's wrong[,]" "it's not right[,]" and "this is not what [she] came

[there] for." She also "backed up" from defendant, but "didn't want him to . . .

freak out . . . [because] he's . . . big [and] scary[.]"

      Defendant knelt on the bed and kissed K.E.'s thighs and vagina. When

K.E. told defendant she did not want to have sex, he responded, "I make the

rules" and "I'm the boss." K.E. became afraid that "if [she] did deny [him]

anything[,] he was going to get mad." She decided to "let him do what he . . .

wanted to do[,]" noting she "didn't have . . . weapons on [her]." Defendant

penetrated K.E. vaginally with his penis. K.E. recalled that defendant "turned

[her] around" on the bed and "kind of just treat[ed her] like a rag doll."


                                                                             A-2209-18
                                           8
      Defendant told K.E. that he wanted to ejaculate inside her and she

responded, "there's no way you're doing that." He then told her she would have

to perform fellatio. K.E. attempted to comply with his demand but could not

continue because she "was about to throw up." She suggested defendant could

climax on his own, to which he responded, "[N]o, I told you I make the rules[.]"

Defendant vaginally penetrated K.E. again and ejaculated inside of her . K.E.

told the police that defendant did not wear a condom during the incident because

"he said [he] make[s] the rules."

      After the assault, K.E. retreated to defendant's bathroom and texted her

friend to tell her she was "just molested." K.E. asked her friend to call her back

and fabricate an excuse so that K.E. would have to leave defendant's home. The

friend complied, called K.E. minutes later, and asked K.E. to pick her up on the

premise that her boyfriend had just beaten her. K.E. told defendant she would

come back after she helped her friend, fearing defendant would react violently

if she did not promise to return.

      Once K.E. left defendant's home, she blocked him from her social media

accounts. Subsequently, she was diagnosed at a local hospital with genital

herpes and disclosed to hospital staff, her mother and her sister that defendant

sexually assaulted her.


                                                                            A-2209-18
                                        9
      M.M.'s Interview

      Defendant was introduced to M.M. in March 2017.             After briefly

communicating through Facebook, the two agreed to meet at defendant's home

on March 28. That evening, around 8:00 p.m., defendant brought M.M. upstairs

to his bedroom to watch television. M.M. was initially seated on the edge of his

bed, but defendant "grabbed [her] to cuddle with him." Soon, defendant kissed

M.M., and touched her breasts and vagina over her clothes. M.M. told him to

"stop [be]cause [she] didn't want that to happen," but he persisted. Defendant

touched M.M. under her clothes, and again, M.M. told defendant to "stop,"

because she "didn't want to do this tonight."

      M.M. tried to "control the situation" and "rolled on top of" defendant. He

repeatedly tried to push her down and then "rolled back on top" of M.M. She

told him she would not "have sex" with him. Nonetheless, he took her pants off

and removed his own clothing. Defendant knelt in front of M.M.'s face, in an

effort to have her perform oral sex on him. Although M.M. continued saying no

to him, defendant attempted to penetrate M.M. vaginally. M.M. asked defendant

to use a condom, which he did for a short period of time while penetrating

M.M.'s vagina. Then, without asking her permission, defendant removed the

condom and resumed intercourse until he ejaculated outside of her. M.M. stated


                                                                          A-2209-18
                                      10
she was "shell-shocked" but got up, dressed, and walked out. She never spoke

to defendant again. She also blocked him on her phone and Facebook.

      Defendant's Interview

      Defendant agreed to be interviewed by the Bellmawr P.D. on May 26,

2017. When questioned about D.F., C.R., K.E. and M.M., defendant did not

dispute he engaged in sexual activity with them. But he denied assaulting them,

maintaining each sexual encounter was consensual.

      Defendant also specifically denied having sexual intercourse with D.F.,

claiming that instead, he digitally penetrated and performed oral sex on her with

her consent. Regarding his sexual encounter with C.R., defendant insisted it

"wasn't . . . something that was forced," even though C.R. initially told him she

"didn't want to have sex . . . the first time [they] hung out." Defendant explained

that he could not "obviously force someone to get on top of [him]" or to perform

oral sex on him, adding, "when you're raping somebody[,] there's a position to

be on top [and] she was all over the place." Additionally, defendant stated that

when he digitally penetrated C.R., "the whole time she [was] still saying, 'no,

we shouldn't do this . . . it's not right the first time we hang out,' but . . . as [he

was] taking her shorts off, she [didn't] stop [him] . . . ." Defendant also recalled

C.R. "slept next to [him] that night[.]" Further, he stated that the day after C.R.


                                                                                A-2209-18
                                         11
came to his home, she sent him a message that she felt "semi-raped," but

subsequently messaged him to say she "shouldn't [have] used that word, [rape,]"

because she intended to say he was "too aggressive" in bed.           Defendant

explained to the police, "here's the thing, tell me to stop, then you know, . . .

obviously, we'll stop. That's my thing[. 'W]e shouldn't do this['] and [']no I'm

not gonna do this['] [are] two different things."

      When describing his encounter with K.E., defendant acknowledged he met

her through Facebook and began texting her. He recalled she sent him pictures

of herself in a thong and he saved those pictures "to make sure [he] had

evidence." Defendant stated he "had consensual sex with" K.E. while his brother

was home. Additionally, defendant told the police that "it was implied [he and

K.E. would] have sex, [be]cause she asked [him] what color panties to wear. So

. . . if a girl is gonna ask you that, you['re] gonna have sex." When K.E. asked

him for proof that he did not "have . . . AIDS or anything[, he gave] her [his]

blood donor card." According to defendant, at that point, K.E. told him it was

"okay" for him not to wear a condom.

      Regarding M.M., defendant told the police that when she came to his

home, the two started kissing on his bed, and "ha[d] sex, regular sex." He denied

holding M.M. down during their encounter, stating, "she was . . . at one point on


                                                                           A-2209-18
                                       12
top of me." He recalled using a condom during the encounter, but stated "then

we agreed that we didn't have to use it."           Defendant further disclosed he

informed M.M., as well as D.F., C.R. and K.E., that he had herpes. He reported

that once they knew of his condition, they, just like many other women he met,

did not object to engaging in sexual activities with him.

      Additionally, defendant stated during his police interview that he liked to

"dominate in the bedroom," and was "into the daddy thing."                   Defendant

explained this meant he was "in charge" when having sexual relations. He added

that C.R. and K.E. referred to him as "daddy" during their encounters. Asked

by the police, "when these girls tell you . . . [']I didn't come here for this['] or

[']no stop['] or ['] I don't want to do this,['] . . . [a]t what point, do you think it's

okay, to just continue to keep going?" Defendant replied, "[w]ell, if the girl

didn't say [']no[,] stop.['] It's always like, [']oh well we shouldn't do this the first

time.['] Well it's kind of like, . . . here's my whole thing. . . . [I]t's when they

actually say, [']no[,] stop[']. That's when you stop, absolutely."

      The police also asked defendant about his Facebook posts, noting some of

them referenced how he was "forcing women to . . . have sex with [him]."

Defendant acknowledged he could "see how it can be a problem[,]" but he

defended the posts, explaining that "ninety percent [of the] things on [his


                                                                                  A-2209-18
                                          13
Facebook page] are satirical[,]" were "made for . . . shock humor[,]" and he did

not "mean anything by it at all."

                                      II.

      Defendant was indicted on nine counts of second-degree sexual assault,

N.J.S.A. 2C:14-2(c)(1), and four counts of fourth-degree infecting a person with

a sexually-transmitted disease, N.J.S.A. 2C:34-5(a).4 He subsequently moved

to sever the charges, pursuant to Rule 3:15-2(b). Approximately one month

before hearing the motion, the judge informed counsel she would watch the

videotaped statements in the case and consider additional evidence defendant

presented to her to challenge "the veracity or accuracy of the evidence"

presented by the State.       Defendant lodged no objection to the judge's

pronouncement.

      On February 21, 2018, the parties appeared for argument on the severance

motion.   In support of his application, defense counsel claimed that "the

possibility of propensity inferences . . . is just so astronomical that [the charges

have] to be severed, especially when there's plenty of other evidence that the



4
  Counts one through four pertained to D.F.; counts five through eight related
to K.E.; counts nine through eleven involved M.M.; and counts twelve and
thirteen referred to C.R.


                                                                              A-2209-18
                                        14
State will be able to bring to show that there was sexual assault." The State

argued against severance, noting defendant asserted a defense of consent and

had suggested "in his [police interview] that at least some of the victims said

[']no,['] but they didn't really mean it." The State posited joinder of the charges

was appropriate because it's "more about the defendant's intent."

       Following argument, the judge summarized each of the victim's

videotaped statements. She acknowledged defendant denied having vaginally

penetrated D.F., but that D.F.'s "statement indicate[d] something to the

contrary." She also found defendant "admitted to the [police] that he had

herpes," and that the victims "consented to having sex with him anyway."

Moreover, the judge noted defendant "claimed he told [C.R., D.F. and K.E.] that

he had herpes prior to having sex with them," and that when he informed M.M.

"he had herpes," M.M. "agreed he could take the condom off to finish."

       Citing to State v. Cofield,5 the judge observed that the State needed to

             prove beyond a reasonable doubt this defendant
             committed the acts of sexual penetration without
             consent. This proof can be based on the conduct or
             words in light of surrounding circumstances and must
             demonstrate beyond a reasonable doubt that a
             reasonable person would not have believed that there
             was affirmative and freely given permission. If there is
             evidence that suggests that defendant reasonably

5
    127 N.J. 328, 338 (1992).
                                                                             A-2209-18
                                       15
     believed such permission had been given, the State
     must prove that the defendant did not actually believe
     the affirmative permission had been freely given or that
     such belief [was] unreasonable under all the
     circumstances.

The judge further observed:

     Defendant acknowledges in his brief that the first
     Cofield factor has been met because a defense to a
     sexual assault is consent[;] prior acts that tend to shed
     light on the defendant's mental state are relevant to the
     defendant's intent. That's from the defendant's brief at
     page [four].

     The other[-]crimes evidence is relevant to the
     defendant's intent and mental state but not to prove that
     his purpose was sexual gratification.

     In the present case, the other[-]crime[s] evidence is
     more relevant to the defendant's intent and mental state
     to prove an absence of mistake, accident,
     misunderstanding or misinterpretation by the defendant
     regarding the victims' lack of consent. The defendant
     . . . said in his statement . . . . he did not believe the
     victims when they said no.

           ....

     If these counts are severed as to each individual victim,
     the jury may be materially misled into inaccurately
     thinking the defendant misunderstood each victim and
     thought she meant yes when she said no . . . .

           ....

     In addition, despite defendant's assertions to the
     contrary, the other[-]crimes evidence may be relevant

                                                                  A-2209-18
                                16
             to the feasibility of the assault of three of the victims.
             Those three assaults [involving C.R., K.E. and M.M.]
             took place at the defendant's home. Defendant said in
             his statement to police his brother lived in the house
             and he was present when [K.E.] came over. . . . [C.R.]
             said . . . defendant told her that he took care of his
             mother . . . . She didn't say . . . that he said mom was
             home. However, it can be argued that he gave her the
             impression. In addition, all of those three victims did
             say that there was a physical struggle and they all
             verbally told the defendant ["]no.["] Accordingly, the
             other[-]crimes evidence may be relevant to show
             feasibility of the defendant assaulting the victims in his
             home without the other household members hearing or
             seeing anything.

      Next, the judge found the crimes were "similar in kind" and "occurred in

less than a two-month period," i.e., in March and April 2017. Additionally, the

judge observed that all four victims described how defendant assaulted them and

that their videotaped statements, coupled with defendant's statement to the

police, established "by clear and convincing evidence that these assaults

occurred."     The judge highlighted this finding, concluding the State

demonstrated by clear and convincing evidence that defendant's sexual

encounters with the victims "were not consensual."          After considering the

victims' statements and text messages from C.R., the judge further noted that

"some of this information provided by the women [was] not flattering[,]" yet the

victims' statements "were [made] more reliable and more credible by that."


                                                                           A-2209-18
                                        17
      Additionally, the judge determined that "the other[-]crimes evidence is

highly probative to the issue of consent and specifically to the defense of mistake

or accident based upon the defendant's misunderstanding of the victims' words

and actions."    She added that the "other[-]crimes evidence is not unduly

prejudicial to defendant because it is similar in kind to that of which the jury is

already going to hear" and "highly probative to the issue of consent because the

State must prove beyond a reasonable doubt that either defendant didn't actually

believe that the victims consented[,] or the State must prove beyond a reasonable

doubt the defendant's belief was unreasonable." The judge also found this

evidence was "highly relevant to the issue of interpretation of the victim[s']

words, actions, and whether [defendant] was reasonably mistaken when he . . .

believed that the victims meant yes or no." Based on this analysis, the judge

denied the severance motion.

      Defendant moved for reconsideration of the February 21, 2018 order. He

initially argued that in denying his severance motion, the judge misunderstood

his position and mistakenly believed defendant had claimed "he and the alleged

victims were playing out some sort of rape fantasy."                Defense counsel

highlighted that defendant "never actually . . . said that . . . . [H]e never expressed

the idea that . . . the expression of a lack of consent on the part of the alleged


                                                                                A-2209-18
                                         18
victims was part of some sort of fantasy." The judge responded, "That wasn't

my intent," and she clarified that in defendant's police interview, defendant

referred to "Daddy fantasies." The judge also stated that defense counsel's

reference to portions of her prior opinion were taken "out of context[.]" She

explained, "defendant admits that he had sex with all four of the victims and

claims that each of those encounters [was] consensual." The judge reminded

counsel that the State still had the burden to "prove beyond a reasonable doubt

the defendant committed an act of sexual penetration without the consent of the

victim . . . ." and that in the instant matter, "the other[-]crime[s] evidence is more

relevant to the defendant's intent and mental state to prove an absence of

mistake, accident, misunderstanding or misinterpretation by the defendant

regarding the victim[s'] lack of consent." The judge acknowledged defendant

"never explicitly stated that he reasonably believed that the alleged victims

meant yes when they said, ['n]o[']" but "defendant did not have to explicitly state

this." The judge also conceded, "I got that backwards in my write up for

myself."    Nonetheless, the judge observed that "when the victims were

attempting to stop the sexual act . . . , it is alleged the defendant did not stop,

even after some of them repeatedly said, ['n]o.'"




                                                                               A-2209-18
                                         19
      Concluding there was no basis for reconsideration of the February 21

order, the judge denied defendant's reconsideration motion on June 29, 2018.

Later that day, defendant pled guilty to sexually assaulting each of the four

victims, but under his plea agreement, he reserved the right to appeal the denial

of his severance motion.

      On appeal, defendant raises the following argument:

            THE MOTION COURT COMMITTED REVERSIBLE
            ERROR IN DENYING SEVERANCE OF THE
            CHARGES,    BECAUSE    THE    SEPARATE
            ALLEGATIONS WERE NOT RELEVANT TO EACH
            OTHER, THERE EXISTED A MATERIAL
            QUESTION AS TO WHETHER THE INCIDENT
            INVOLVING D.F. WAS DIFFERENT FROM THE
            OTHERS, THE COURT'S CONSIDERATION OF
            PROOFS IN CHAMBERS DID NOT SUPPORT A
            FINDING THAT THE BAD ACTS OCCURRED BY
            CLEAR AND CONVINCING EVIDENCE, AND
            FAILURE TO SEVER THE CHARGES WOULD
            SUBSTANTIALLY PREJUDICE THE DEFENSE.

      We are not convinced.

      Our court rules provide that "[t]wo or more offenses may be charged in

the same indictment or accusation in a separate count for each offense if the

offenses charged are of the same or a similar character[.]" R. 3:7-6. The court

may, however, "order an election or separate trials of counts, grant a severance

of defendants, or direct other appropriate relief" where "it appears that a


                                                                           A-2209-18
                                      20
defendant . . . is prejudiced by a permissible or mandatory joinder of offenses

. . . in an indictment[.]" R. 3:15-2(b).

      A mere claim of prejudice is insufficient to support a motion to sever.

State v. Moore, 113 N.J. 239, 274 (1988).        A defendant is not entitled to

severance simply because he or she believes a separate trial "would offer . . . a

better chance of acquittal." State v. Johnson, 274 N.J. Super. 137, 151 (App.

Div. 1994) (quoting State v. Morales, 138 N.J. Super. 225, 231 (App. Div.

1975)).

      "Central to the [severance] inquiry is 'whether, assuming the charges were

tried separately, evidence of the offenses sought to be severed would be

admissible under [N.J.R.E. 404(b)] in the trial of the remaining charges.'" State

v. Chenique-Puey, 145 N.J. 334, 341 (1996) (alteration in original)

(quoting State v. Pitts, 116 N.J. 580, 601-02 (1989)). Where the evidence would

be admissible in separate trials, joinder is permissible "because 'a defendant will

not suffer any more prejudice in a joint trial than he [or she] would in separate

trials.'" Ibid. (quoting State v. Coruzzi, 189 N.J. Super. 273, 299 (App. Div.

1983)).

      Rule 404(b) bars the admission of other-crimes evidence "to prove a

person's disposition in order to show that . . . the person acted in conformity


                                                                             A-2209-18
                                           21
with such disposition." N.J.R.E. 404(b). Other-crimes evidence is, however,

admissible "for other purposes, such as proof of motive, opportunity, intent,

preparation, plan, knowledge, identity, or absence of mistake or accident when

such matters are relevant to a material issue in dispute." Ibid.

      The party seeking to introduce other-crimes evidence must satisfy the four

prongs enunciated in Cofield, 127 N.J. at 338. Thus, under Cofield,

            1. [t]he evidence of the other crime must be admissible
            as relevant to a material issue;

            2. [i]t must be similar in kind and reasonably close in
            time to the offense charged;

            3. [t]he evidence of the other crime must be clear and
            convincing; and

            4. [t]he probative value of the evidence must not be
            outweighed by its apparent prejudice.

            [Ibid.]

      The decision to grant or deny a motion to sever is within the trial court's

sound discretion. State v. Morton, 155 N.J. 383, 452 (1998). We must "defer

to the trial court's decision, absent an abuse of discretion." Chenique-Puey, 145

N.J. at 341. An abuse of discretion "arises when a decision is 'made without a

rational explanation, inexplicably departed from established policies, or rested

on an impermissible basis.'" Flagg v. Essex Cnty. Prosecutor, 171 N.J. 561, 571


                                                                           A-2209-18
                                       22
(2002) (quoting Achacoso Sanchez v. INS, 779 F.2d 1260, 1265 (7th Cir. 1985)).

Thus, absent a finding a judge abused his or her discretion in resolving a

severance motion, our courts have upheld the joinder of charges, even in cases

involving multiple sexual assaults. See, e.g., State v. Oliver, 133 N.J. 141, 150-

56 (1993); State v. Krivacska, 341 N.J. Super. 1, 37-41 (App. Div. 2001).

      Similarly, a trial court's decision to deny a motion for reconsideration will

be upheld on appeal unless the court abused its discretion. Granata v. Broderick,

446 N.J. Super. 449, 468 (App. Div. 2016). If a motion for reconsideration, on

its face, does not demonstrate that the trial court based its decision upon a

"palpably incorrect or irrational basis" or failed to consider or appreciate "the

significance of probative, competent evidence[,]" then a judge has the discretion

to deny the motion. Cummings v. Bahr, 295 N.J. Super. 374, 384 (App. Div.

1996) (quoting D'Atria v. D'Atria, 242 N.J. Super 392, 401-02 (Ch. Div. 1990)).

Guided by these standards, we are not persuaded the judge incorrectly denied

defendant's severance and reconsideration motions.

      Preliminarily, we observe that the judge carefully analyzed the Cofield

prongs when deciding both motions. Regarding the first prong, she specifically

found the other-crimes evidence was relevant to the issue of intent, because the

victims alleged they were assaulted after trying to stop the assaults, but


                                                                             A-2209-18
                                       23
defendant claimed his encounters with the victims were consensual. Similarly,

the judge found such evidence relevant regarding the feasibility of the crimes as

to C.R., K.E. and M.M.

      The first Cofield prong requires that "the evidence of the prior . . . crime

. . . be relevant to a material issue that is genuinely disputed." State v. Covell,

157 N.J. 554, 564-65 (1999). "[T]he primary focus in determining the relevance

of evidence is whether there is a logical connection between the proffered

evidence and a fact in issue."       State v. J.M., 225 N.J. 146, 160 (2016)

(quoting State v. Willis, 225 N.J. 85, 98 (2016)). The burden of establishing

this connection is not onerous: "if the evidence makes a desired inference more

probable than it would be if the evidence were not admitted, then the required

logical connection has been satisfied." State v. Williams, 190 N.J. 114, 123

(2007) (describing the standard for such a connection as "generous").

      The evidence must also concern a material issue, "such as motive, intent,

or an element of the charged offense . . . ." State v. Rose, 206 N.J. 141, 160

(2011). An issue is material if "the matter was projected by the defense as

arguable before trial, raised by the defense at trial, or was one that the defense

refused to concede." Ibid. (quoting State v. P.S., 202 N.J. 232, 256 (2010)).

"[T]he material fact sought to be proved must be one that is actually in


                                                                             A-2209-18
                                       24
dispute[.]" J.M., 225 N.J. at 160 (second alteration in original) (quoting Willis,

225 N.J. at 98).

            When a defendant claims that he penetrated with
            permission, he puts his own state of mind in issue[;] he
            argues that he reasonably believed that the alleged
            victim had affirmatively and freely given him
            permission to penetrate. The State, therefore, can
            introduce evidence to disprove that the defendant had
            that state of mind.

            [Oliver, 133 N.J. at 155.]

See also State v. Marrero, 148 N.J. 469, 485 (1997) (admitting other-crimes

evidence of a prior sexual assault to establish defendant's state of mind and

disprove defense's theory that sexual relations were consensual); State in

Interest of M.T.S., 129 N.J. 422, 447-48 (1992) (noting that, where an

alleged sexual assault does not involve violence or force beyond penetration,

"the factfinder must decide whether . . . the defendant reasonably [was led] to

believe that the alleged victim had freely given affirmative permission to the

specific act of sexual penetration").

      Mindful of these principles, we are convinced the judge did not abuse her

discretion in finding the other-crimes evidence was relevant to the issue of

consent. Indeed, consent was plainly "projected by the defense as arguable

before trial," contrary to the victims' position, thereby making it a material issue


                                                                              A-2209-18
                                         25
in dispute. Rose, 206 N.J. at 160. In fact, the defense argued that the victims

lied about whether they consented to the sexual encounters. Consistent with this

defense, defendant told the police he understood that "when [women] actually

say, [']no stop[,'] [t]hat's when you stop, absolutely." Therefore, we agree with

the judge's determination that the other-crimes evidence was relevant to

establish defendant's intent. Likewise, we agree with the judge that the other-

crimes evidence was relevant to the feasibility of the crimes because certain

victims, other than D.F., were led to believe defendant lived with at least one

other family member.

      Regarding the second Cofield prong, it is uncontroverted that defendant's

encounters with the victims occurred within a two-month span. But the record

also reflects the crimes were similar in kind.      Indeed, each victim stated

defendant initiated contact with her through some social media platform and

shortly thereafter, he either arranged to meet the victims in his home, or, in

D.F.'s case, invited himself to her home. Additionally, the victims reported that

defendant forced himself on them, after being told to "stop" or "no." Further, in

each case, the sexual encounter occurred at a time when defendant knew he had

herpes. Thus, we agree with the judge's determination that the second Cofield

prong was satisfied.


                                                                           A-2209-18
                                      26
      Turning to the third Cofield prong, evidence of other crimes is only

admissible if it clear and convincing. 127 N.J. at 323. See State v. Hernandez,

170 N.J. 106, 126 (2001) (holding that uncorroborated testimony by an

accomplice could satisfy the "clear and convincing" requirement).            Here,

defendant argues the trial court erred in failing to conduct an evidentiary hearing

regarding the third Cofield prong, and that she mistakenly found the other-

crimes evidence was clear and convincing. Again, we disagree.

      First, the record reflects that prior to the judge ruling on defendant's

severance motion, his attorney did not object to the judge's declaration that she

would review the videotaped statements in the record to determine if the State

established by clear and convincing evidence that the assaults occurred. Second,

even if defendant had requested an evidentiary hearing to address the third

Cofield prong, the judge was not obliged to conduct such a hearing, given that

defendant already had been indicted for the other crimes at issue. See Rose, 206

N.J. at 163-64.     Third, the judge noted that when the victims provided

videotaped statements, their responses to questioning by the police were "freely

and voluntarily given[,]" and "[n]one of them appeared to be under any type of

duress." She also found "some of [the] information provided by the women




                                                                             A-2209-18
                                       27
[was] not flattering[,]" thereby demonstrating the victims "were more reliable

and more credible by that." We perceive no basis to disturb these findings.

      Finally, regarding the fourth Cofield prong, the judge recognized

defendant would be prejudiced by having all counts of the indictment tried

together. But she also found the other-crimes evidence the State sought to

introduce was highly probative as to the material issue of intent and that the

probative value of this evidence outweighed any prejudice to defendant. Again,

we decline to conclude the judge abused her discretion in this respect.

      Understandably, "whether the probative value of [other-crimes] evidence

is outweighed by its apparent prejudice[] is generally the most difficult part of

the [Cofield] test."   State v. Barden, 195 N.J. 375, 389 (2008).         Indeed,

"[b]ecause of the damaging nature of such evidence, the trial court must engage

in a 'careful and pragmatic evaluation' of the evidence to determine whether the

probative worth of the evidence is outweighed by its potential for undue

prejudice." Ibid. (quoting State v. Stevens, 115 N.J. 289, 303 (1989)). Thus,

whether to admit "[o]ther-crimes evidence . . . necessitates a more searching

inquiry than that required by N.J.R.E. 403[,]" because "the potential for undue

prejudice need only outweigh probative value to warrant exclusion" of other-

crime evidence. State v. Reddish, 181 N.J. 553, 608 (2004). But "[s]ome types


                                                                           A-2209-18
                                      28
of evidence require a very strong showing of prejudice to justify exclusion. One

example is evidence of motive or intent." Covell, 157 N.J. at 570.

      Here, considering the similar nature of the crimes, and defendant's claims

that his sexual encounters with each victim were consensual, the judge found

the

            other-crimes evidence is not unduly prejudicial to
            defendant because it is similar in kind to that . . . which
            the jury is already going to hear. The other-crimes
            evidence is . . . highly probative to the issue of consent
            because the State must prove beyond a reasonable
            doubt that either defendant didn't actually believe that
            the victims consented, or the State must prove beyond
            a reasonable doubt the defendant's belief was
            unreasonable.

      Given the judge's cogent analysis, and considering defendant's intent was

at issue, we cannot conclude the judge abused her discretion in finding the

probative value of the other-crimes evidence was not outweighed by its apparent

prejudice to defendant.

      In sum, we discern no abuse of discretion in the judge's denial of

defendant's severance and reconsideration motions. To the extent we have not

addressed other contentions raised by defendant, we conclude they lack

sufficient merit to warrant discussion in this opinion. R. 2:11-3(e)(2).

      Affirmed.


                                                                           A-2209-18
                                       29